Title: To Alexander Hamilton from Mungo Mackay, 16 November 1789
From: Mackay, Mungo
To: Hamilton, Alexander


Boston, November 16, 1789. “A very respectable Body of the Merchants of this Metropolis having thought proper to communicate to us, the Members of the Boston Marine Society, a Copy of their proposed application to the President of the United States on the subject of the Pilotage of this Bay & Harbour, accompanied by a request that the Society wou’d state the present defects of that Business with the Causes & Remedy thereof for the consideration of the President of the Union. And the Society having also before, had a Letter laid before them, addressed by you as Secretary of the Treasury ‘To the Wardens of the Port of Boston respecting the repairs of Light-Houses Beacons & Buoys’. We find ourselves compell’d by Motives of Publick Duty to observe to you Sir, that a Reform is necessary in the Pilotage, &c of this Harbour.…”
